Citation Nr: 1101185	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos exposure.

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 
1976.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

The Board has recharacterized the issue of entitlement to service 
connection for PTSD to more broadly include entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD and depression, pursuant to Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled).  While all 
acquired psychiatric disabilities are subject to review in this 
claim, the Board has expressly listed depression because it was 
diagnosed in the January 2009 QTC examination report.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran has claimed entitlement to service connection for 
COPD and hypertension.  The Veteran contends that these 
disabilities were caused by in-service exposure to asbestos, 
smoke, and chemicals.  

The Veteran's DD Form 214 reflects that his military occupational 
specialty (MOS) was wheel vehicle mechanic and that he served 
with a field artillery unit.  This MOS is noted to have been 
associated with asbestos exposure.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  The Court in McLendon observed that the third prong, 
which requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a low 
threshold.  Id. at 83.

In the case at hand, there is ample post-service evidence of COPD 
to satisfy the first McLendon requirement.  

The second McLendon element is satisfied by the evidence of 
pertinent complaints, including an upper respiratory infection in 
February 1976 and a chest cold in April 1976, in his service 
treatment records.  Also of relevance is the Veteran's August 
2010 hearing testimony, which reflects that he reported having 
been treated for breathing problems in 1977 and 1978 and that a 
doctor told him he had COPD in 1978.  He also reported that he 
had to repeat basic training twice because of his breathing 
problems.  The Board finds that the Veteran, even though he is a 
lay person, is competent to report having experienced breathing 
problems in and following service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  
 
The low threshold of the third McLendon requirement is satisfied 
by the Veteran's own lay reports of continuity of symptomatology.  
Specifically, the record reflects that the Veteran has reported 
having been treated for various breathing problems throughout the 
years beginning in service.  Based on this evidence, the Board 
finds that a remand for a VA examination is warranted.

With respect to the hypertension claim, the Board notes that the 
Veteran's current medical records demonstrate that he has been 
diagnosed with hypertension, which satisfies the first McLendon 
element.  

With respect to the second and third McLendon elements, the 
Veteran has testified that he was diagnosed with hypertension and 
began taking blood pressure pills in 1977.  The Board finds that 
the Veteran is competent to testify as to this information.  See 
Jandreau, supra.  The Board therefore finds there is sufficient 
evidence of record to justify remanding this claim for a VA 
examination.

The Veteran has also claimed entitlement to service connection 
for PTSD, an issue that has been broadened to entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD and depression.  

One of the Veteran's reported stressors occurred during Solid 
Shield training with the 12th Aviation, 18th Airborne Corps, 
between May and August in 1974.  This stressor involved an H58 
helicopter crash that occurred in the woods at Catherine Lake in 
Jacksonville,  North Carolina.  The plane had taken off from 
Simmons Airfield at Fort Bragg.  They were not allowed to go near 
the crash site.  

The JSRRC submitted a request for verification of this stressor 
in DPRIS in November 2008.  This request "stated in May 1974 and 
August 1974 a H58 helicopter from 12th Aviation, 18th Airborne 
Corps crashed during training exercise Solid Shield."  The 
November 2008 response notes that the search was coordinated with 
the United States Combat Readiness Center (CRC), whose Aviation 
Incident database for the period from February 12 to November 6, 
1974, found an Aviation Incident Report dated June 12, 1974.  The 
report documented that on June 12, 1974, a UH-1A helicopter 
assigned to the 119th Aviation Company, 269th Battalion, 12th 
Aviation Group, 18th Corps crashed while on post but not on the 
airfield.  The helicopter was down wind for landing with a sling 
load of plywood when the load began oscillating and the plywood 
started flying out of the net.  The one remaining piece of 
plywood exited the sling and flew into the main rotor blade and 
struck the white main rotor blade and fell down on to the 
synchronized elevator forcing the helicopter to land.  The report 
does not mention the names of the individuals that were aboard 
the helicopter or the ground crew.  

The RO thus concluded that the Veteran's reported stressor 
involving a helicopter crash has been verified, and the Veteran 
was scheduled for a QTC psychiatric examination.  The December 
2008 examination instruction requested that the examiner review 
the claims folder and indicate in the examination report which of 
the Veteran's claimed stressors support the PTSD diagnosis.

The Board finds that the January 2009 QTC examination report is 
inadequate for purposes of establishing whether the Veteran has 
PTSD that is due to the verified helicopter crash.  The Board 
notes that the medical records review section of this examination 
report only mentions the Veteran's having witnessed the German 
being shot.  However, the Board notes that the claims file 
clearly includes the Veteran's description of the helicopter 
crash and the examination report request expressly notes that 
this stressor has been verified.  Thus, the Board finds the 
examination report to be inadequate in that the examiner makes no 
mention of the Veteran's verified stressor, despite notations 
indicating that the record was reviewed.  

The Board further notes that, while the examiner does mention the 
basic training harassment under the PTSD diagnosis, it is not 
clear from the report that the harassment was the only basis of 
the PTSD diagnosis or that any of the other reported stressors is 
sufficient to support this diagnosis.  The extent of his 
discussion of DSM-IV criteria A, which most directly involves the 
stressor itself, states that "the claimant has been exposed to a 
traumatic event which involved threatened death and threat to the 
physical integrity of self.  The claimant responded with intense 
fear and helplessness."  Because the examiner was asked to 
discuss which specific stressors support the PTSD diagnosis, the 
Board finds that a remand for a new examination and opinion is 
warranted.  On remand, the claim should be adjudicated under the 
expanded issue of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD and depression, 
pursuant to Clemons, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate examination(s) to 
determine the nature and etiology of the 
Veteran's acquired psychiatric disability 
(including PTSD and depression), COPD, and 
hypertension.  Any tests deemed necessary 
should be performed.  The claims folders must 
be thoroughly reviewed by the examiner(s) in 
connection with the examination(s), and a 
complete history should be elicited directly 
from the Veteran.  With respect to the COPD 
and hypertension claims, the examiner(s) 
should elicit from the Veteran a complete 
history of the nature and circumstances of 
potential exposure to asbestos in service and 
following service.  Any tests and studies 
deemed necessary by the examiner(s) should be 
conducted.  All findings should be reported 
in detail.  

With respect to the PTSD claim, examiner must 
be provided a description of the verified 
stressor involving the helicopter crash and 
must be expressly informed of any stressors 
that have not been verified.  The examiner 
should review the claims folder and offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's verified 
military stressor alone supports a multi-
axial diagnosis of PTSD.  The rationale for 
all opinions expressed must be explained.  

The examiner(s) should also diagnose any 
pulmonary disability or hypertension found.  
The examiner(s) should comment as to whether 
any such disability is at least as likely as 
not (a 50 percent probability or greater) 
related to the Veteran's military service, to 
include in-service asbestos exposure.  In 
explaining this opinion, the examiner(s) 
should discuss all potential sources of 
asbestos exposure that are indicated in the 
claims file and by the Veteran himself.

2.  After the development requested above has 
been completed, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


